                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                  NO. 5:09-CR-00203-FL-1


  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.

  CHRIS DAVINCI ADAMS


       On motion of the Defendant, CHRIS DAVINCI ADAMS, and for good cause shown, it is

hereby ORDERED that DE [67] be sealed until further notice by this Court.

       IT IS SO ORDERED.

                7th day of May, 2019.
       This the ___



                                           ________________________________________
                                           The Honorable Louise Wood Flanagan
                                           United States District Court Judge
                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was served upon:

ROBIN PENDERGRAFT
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-14461
robin.pendergraft@usdoj.gov

JANE JACKSON
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-14461
Jane.jacklson@usdoj.gov

By email on March 7, 2019.


                                           G. ALAN DUBOIS
                                           Federal Public Defender
                                           /s/ Sherri Royall Alspaugh
                                           SHERRI ROYALL ALSPAUGH
                                           First Assistant Federal Public Defender
                                           Attorney for Defendant
                                           Office of the Federal Public Defender
                                           150 Fayetteville Street, Suite 450
                                           Raleigh, North Carolina 27601
                                           Telephone: 919-856-4236
                                           Fax: 919-856-4477
                                           E-mail: Sherri Alspaugh@fd.org
                                           N.C. State Bar No. 17581
                                           LR 57.1 Counsel Appointed
